Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into as of
September 16, 2015, by and between Investors Real Estate Trust, a North Dakota
real estate investment trust (the “Trust”), and                         
(“Indemnitee”).

 

WHEREAS, at the request of the Trust, Indemnitee currently serves as [a trustee]
[and] [an officer] of the Trust and may, therefore, be subjected to claims,
suits or proceedings arising as a result of such service;

 

WHEREAS, the Trust is aware that competent and experienced persons are
increasingly reluctant to serve as trustees, directors or officers of
publicly-traded business entities unless they are protected by comprehensive
indemnification and liability insurance, due to increased exposure to litigation
costs and risks resulting from their service to such entities, and because the
exposure frequently bears no reasonable relationship to the compensation of such
trustees, directors and officers;

 

WHEREAS, the Board of Trustees of the Trust has concluded that, to retain and
attract talented and experienced individuals to serve or continue to serve as
trustees or officers of the Trust, and to encourage such individuals to take the
business risks necessary for the success of the Trust, it is necessary for the
Trust contractually to indemnify trustees and officers and to assume for itself
to the fullest extent permitted by law expenses and damages related to claims
against such trustees and officers in connection with their service to the
Trust;

 

WHEREAS, the Articles of Amendment and Third Restated Declaration of Trust of
Investor Real Estate Trust (as adopted September 23, 2003, and as amended
September 18, 2007, the “Declaration of Trust”) requires the Trust to indemnify,
and pay or reimburse expenses of, its Trustees and officers to the fullest
extent permitted by applicable law;

 

WHEREAS, the Trust desires and has requested Indemnitee to serve or continue to
serve as a trustee or officer of the Trust free from undue concern for claims
for damages arising out of or related to such services to the Trust;

 

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Trust on the condition that he or she
be indemnified as herein provided;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the rights to
indemnification and advancement of expenses, and related rights, provided in the
Declaration of Trust, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder;

 

WHEREAS, it is intended that Indemnitee shall be paid promptly by the Trust all
amounts necessary to effectuate in full the rights provided herein;

 

WHEREAS, as an inducement to Indemnitee to serve or continue to serve in such
capacity, the Trust has agreed to indemnify Indemnitee and to promptly advance
expenses and

 

--------------------------------------------------------------------------------


 

costs incurred by Indemnitee in connection with any such claims, suits or
proceedings, to the maximum extent permitted by law; and

 

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Trust and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                   Definitions.  For purposes of this Agreement:

 

(a)                                 “Change in Control” means a change in
control of the Trust occurring after the Effective Date of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or in response to any similar item on any similar schedule or
form) promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Trust is then subject to such reporting
requirement; provided, however, that, without limitation, such a Change in
Control shall be deemed to have occurred if, after the Effective Date (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Trust representing
15% or more of the combined voting power of all of the Trust’s then-outstanding
securities entitled to vote generally in the election of trustees without the
prior approval of at least two-thirds of the members of the Board of Trustees in
office immediately prior to such person’s attaining such percentage interest;
(ii) the Trust is a party to a merger, consolidation, sale of assets, plan of
liquidation or other reorganization not approved by at least two-thirds of the
members of the Board of Trustees then in office, as a consequence of which
members of the Board of Trustees in office immediately prior to such transaction
or event constitute less than a majority of the Board of Trustees thereafter; or
(iii) at any time, a majority of the members of the Board of Trustees are not
individuals (A) who were trustees as of the Effective Date or (B) whose election
by the Board of Trustees or nomination for election by the Trust’s shareholders
was approved by the affirmative vote of at least two-thirds of the trustees then
in office who were trustees as of the Effective Date or whose election or
nomination for election was previously so approved.

 

(b)         “Corporate Status” means the status of a person as a present or
former trustee, officer, employee or agent of the Trust or as a director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other foreign or domestic corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Trust.  As a clarification and without limiting the circumstances in which
Indemnitee may be serving at the request of the Trust, service by Indemnitee
shall be deemed to be at the request of the Trust:  (i) if Indemnitee serves or
served as a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any corporation, partnership, limited liability
company, joint venture, trust or other enterprise (1) of which a majority of the
voting power or equity interest is or was owned directly or indirectly by the
Trust or (2) the management of which is controlled directly or indirectly

 

2

--------------------------------------------------------------------------------


 

by the Trust; and (ii) if, as a result of Indemnitee’s service to the Trust or
any of its affiliated entities, Indemnitee is subject to duties by, or required
to perform services for, an employee benefit plan or its participants or
beneficiaries, including as deemed fiduciary thereof.

 

(c)          “Disinterested Trustee” means a trustee of the Trust who is not and
was not a party to the Proceeding in respect of which indemnification and/or
advance of Expenses is sought by Indemnitee.

 

(d)         “Effective Date” means the date on which Indemnitee first began
serving as [a trustee] [and] [an officer] of the Trust.

 

(e)          “Expenses” means any and all reasonable and out-of-pocket
attorneys’ fees and costs, retainers, court costs, arbitration and mediation
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA excise taxes and penalties and any other disbursements or
expenses incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in or
otherwise participating in a Proceeding.  Expenses shall also include Expenses
incurred in connection with any appeal resulting from any Proceeding including,
without limitation, the premium, security for and other costs relating to any
cost bond, supersedeas bond or other appeal bond or its equivalent.

 

(f)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation or trust law and neither is, nor
in the past five years has been, retained to represent:  (i) the Trust or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement or of other indemnitees
under similar indemnification agreements), or (ii) any other party to or
participant or witness in the Proceeding giving rise to a claim for
indemnification or advance of Expenses hereunder.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Trust or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

 

(g)          “Proceeding” means any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing, claim, demand, discovery request or any other
actual, threatened or completed proceeding, whether brought by or in the right
of the Trust or otherwise and whether of a civil (including intentional or
unintentional tort claims), criminal, administrative or investigative (formal or
informal) nature, including any appeal therefrom, except one pending or
completed on or before the Effective Date, unless otherwise specifically agreed
in writing by the Trust and Indemnitee.  If Indemnitee reasonably believes that
a given situation may lead to or culminate in the institution of a Proceeding,
such situation shall also be considered a Proceeding.

 

3

--------------------------------------------------------------------------------


 

Section 2.                   Services by Indemnitee.  While Indemnitee serves in
the capacity or capacities set forth in the first WHEREAS clause above, this
Agreement shall not impose any independent obligation on Indemnitee or the Trust
to continue Indemnitee’s service to the Trust.  This Agreement shall not be
deemed an employment contract between the Trust (or any other entity) and
Indemnitee.

 

Section 3.                   General.  The Trust shall indemnify, and advance
Expenses to, Indemnitee (a) as provided in this Agreement and (b) otherwise to
the maximum extent permitted by North Dakota law in effect on the Effective Date
and as amended from time to time; provided, however, that, except as otherwise
required by North Dakota law, no change in North Dakota law shall have the
effect of reducing the benefits available to Indemnitee hereunder based on North
Dakota law as in effect on the Effective Date.  The rights of Indemnitee
provided in this Section 3 shall include, without limitation, the rights set
forth in the other sections of this Agreement, including any additional
indemnification permitted by the North Dakota Century Code.

 

Section 4.                   Standard for Indemnification.  If, by reason of
Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be, made a
party to any Proceeding, the Trust shall indemnify Indemnitee against all
judgments, penalties, fines and amounts paid in settlement and all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with any such Proceeding unless it is established that (a) Indemnitee
actually received an improper benefit or profit in money, property or services,
for the amount of the benefit or profit in money, property or services actually
received; or (ii) a judgment or other final adjudication adverse to Indemnitee
is entered in a Proceeding based on a finding in such Proceeding that
Indemnitee’s action or failure to act was the result of active and deliberate
dishonesty and was material to the cause of action adjudicated in such
Proceeding.

 

Section 5.                   Certain Limits on Indemnification.  Notwithstanding
any other provision of this Agreement (other than Section 6), Indemnitee shall
not be entitled to:

 

(a)         indemnification hereunder if the Proceeding was one by or in the
right of the Trust and Indemnitee is adjudged, in a final adjudication of the
Proceeding not subject to further appeal, to be liable to the Trust;

 

(b)         indemnification hereunder if Indemnitee is adjudged, in a final
adjudication of the Proceeding not subject to further appeal, to be liable on
the basis that Indemnitee actually received an improper personal benefit or
profit in any Proceeding charging improper personal benefit to Indemnitee,
whether or not involving action in Indemnitee’s Corporate Status; or

 

(c)          indemnification or advance of Expenses hereunder if the Proceeding
was brought by Indemnitee, unless: (i) the Proceeding was brought to enforce
indemnification under this Agreement, and then only to the extent in accordance
with and as authorized by Section 12 of this Agreement, or (ii) the Trust’s
Declaration of Trust or Bylaws, a resolution of the shareholders entitled to
vote generally in the election of trustees or of the Board of Trustees or an
agreement approved by the Board of Trustees to which the Trust is a party
expressly provide otherwise.

 

4

--------------------------------------------------------------------------------


 

Section 6.                   Court-Ordered Indemnification.  Notwithstanding any
other provision of this Agreement, a court of appropriate jurisdiction, upon
application of Indemnitee and such notice as such court shall require, may order
indemnification of Indemnitee by the Trust if such court determines that
Indemnitee is fairly and reasonably entitled to indemnification in view of all
the relevant circumstances, and the court may order such indemnification as the
court shall deem proper.

 

Section 7.                   Indemnification for Expenses of an Indemnitee Who
is Wholly or Partially Successful.  Notwithstanding any other provision of this
Agreement, and without limiting any such provision, to the extent that
Indemnitee was or is, by reason of Indemnitee’s Corporate Status, made a party
to (or otherwise becomes a participant in) any Proceeding and is successful, on
the merits or otherwise, in the defense of such Proceeding, the Trust shall
indemnify Indemnitee for all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.  If Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Trust shall indemnify Indemnitee under this Section 7 for all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with each such claim, issue or matter, allocated on a
reasonable and proportionate basis.  For purposes of this Section 7 and, without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

 

Section 8.                   Advance of Expenses for Indemnitee.  If, by reason
of Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be, made a
party to any Proceeding, the Trust shall, without requiring a preliminary
determination of Indemnitee’s ultimate entitlement to indemnification hereunder,
advance all Expenses incurred by or on behalf of Indemnitee in connection with
such Proceeding.  The Trust shall make such advance within ten days after the
receipt by the Trust of a statement or statements requesting such advance from
time to time, whether prior to or after final disposition of such Proceeding and
may be in the form of, in the reasonable discretion of Indemnitee (but without
duplication), (a) payment of such Expenses directly to third parties on behalf
of Indemnitee, (b) advance of funds to Indemnitee in an amount sufficient to pay
such Expenses or (c) reimbursement to Indemnitee for Indemnitee’s payment of
such Expenses.  Such statement or statements shall reasonably evidence the
Expenses incurred by Indemnitee and shall include or be preceded or accompanied
by a written affirmation by Indemnitee and a written undertaking by or on behalf
of Indemnitee, in substantially the form attached hereto as Exhibit A or in such
form as may be required under applicable law as in effect at the time of the
execution thereof.  To the extent that Expenses advanced to Indemnitee do not
relate to a specific claim, issue or matter in the Proceeding, such Expenses
shall be allocated on a reasonable and proportionate basis.  The undertaking
required by this Section 8 shall be an unlimited general obligation by or on
behalf of Indemnitee and interest free and shall be accepted without reference
to Indemnitee’s financial ability to repay such advanced Expenses and without
any requirement to post security therefor.

 

Section 9.                   Indemnification and Advance of Expenses as a
Witness or Other Participant.  Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee is or may be, by reason of Indemnitee’s
Corporate Status, made a witness or otherwise asked to participate in any
Proceeding, whether instituted by the Trust or any other person, and to which
Indemnitee

 

5

--------------------------------------------------------------------------------


 

is not a party, Indemnitee shall be advanced and indemnified against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith within ten days after the receipt by the Trust of
a statement or statements requesting any such advance or indemnification from
time to time, whether prior to or after final disposition of such Proceeding. 
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee.  In connection with any such advance of Expenses, the Trust may
require Indemnitee to provide an undertaking and affirmation substantially in
the form attached hereto as Exhibit A.

 

Section 10.            Procedure for Determination of Entitlement to
Indemnification.

 

(a)                                 To obtain indemnification under this
Agreement, Indemnitee shall submit to the Trust a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary or appropriate to determine
whether and to what extent Indemnitee is entitled to indemnification. 
Indemnitee may submit one or more such requests from time to time and at such
time(s) as Indemnitee deems appropriate in Indemnitee’s sole discretion.  The
officer of the Trust receiving any such request from Indemnitee shall, promptly
upon receipt of such a request for indemnification, advise the Board of Trustees
in writing that Indemnitee has requested indemnification.

 

(b)                                 Upon written request by Indemnitee for
indemnification pursuant to Section 10(a) above, a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall promptly
be made in the specific case: (i) if a Change in Control has occurred, by
Independent Counsel, in a written opinion to the Board of Trustees, a copy of
which shall be delivered to Indemnitee, which Independent Counsel shall be
selected by Indemnitee and approved by the Board of Trustees or a committee of
the Board of Trustees by a majority vote of a quorum consisting of Disinterested
Trustees, or, if such a quorum cannot be obtained, then by a majority vote of a
committee of the Board of Trustees consisting solely of one or more
Disinterested Trustees and who were duly designated to act in the matter by a
majority vote of the full Board of Trustees in which the designated trustees who
are parties may participate, or, if the requisite quorum of the full Board of
Trustees cannot be obtained therefor and the committee cannot be established, by
a majority vote of the full Board of Trustees in which trustees who are parties
may participate, which approval shall not be unreasonably withheld; or (ii) if a
Change in Control has not occurred, (A) by a majority vote of the Disinterested
Trustees or by the majority vote of a group or committee of Disinterested
Trustees designated by the Disinterested Trustees to make the determination,
(B) if Independent Counsel has been selected by the Board of Trustees in
accordance with the selection procedure set forth in the preceding clause
(i) and approved by Indemnitee, which approval shall not be unreasonably
withheld or delayed, by Independent Counsel, in a written opinion to the Board
of Trustees, a copy of which shall be delivered to Indemnitee, or (C) if so
directed by the Board of Trustees, by the shareholders of the Trust, other than
trustees or officers who are parties to the Proceeding.  If it is so determined
that Indemnitee is entitled to indemnification, the Trust shall make payment to
Indemnitee within ten days after such determination.  Indemnitee shall cooperate
with the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary or
appropriate to such determination in the discretion of the Board of Trustees or
Independent Counsel if retained

 

6

--------------------------------------------------------------------------------


 

pursuant to clause (ii)(B) of this Section 10(b).  Any Expenses incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall, to the fullest extent permitted by law, be borne by the
Trust and the Trust shall indemnify and hold Indemnitee harmless therefrom.

 

(c)                                  The Trust shall pay the reasonable fees and
expenses of Independent Counsel, if one is appointed.

 

Section 11.            Presumptions and Effect of Certain Proceedings.

 

(a)                                 In making any determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination shall presume that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 10(a) of this Agreement, and the Trust shall have the
burden of overcoming that presumption in connection with the making of any
determination contrary to that presumption.

 

(b)                                 The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction,
upon a plea of nolo contendere or its equivalent, or entry of an order of
probation prior to judgment, does not create a presumption that Indemnitee did
not meet the requisite standard of conduct described herein for indemnification.

 

(c)                                  The knowledge and/or actions, or failure to
act, of any other trustee, officer, employee or agent of the Trust or any other
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other foreign or domestic corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise shall not be imputed to Indemnitee for purposes of determining any
other right to indemnification under this Agreement.

 

Section 12.            Remedies of Indemnitee.

 

(a)                                 If (i) a determination is made pursuant to
Section 10(b) of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advance of Expenses is not timely
made pursuant to Sections 8 or 9 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10(b) of
this Agreement within 60 days after receipt by the Trust of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Sections 7 or 9 of this Agreement within ten days after receipt by the Trust of
a written request therefor, or (v) payment of indemnification or advancement of
Expenses pursuant to any other section of this Agreement or the Declaration of
Trust or Bylaws of the Trust is not made within ten days after a determination
has been made that Indemnitee is entitled to indemnification or
advancement, Indemnitee shall be entitled to an adjudication in an appropriate
court located in the State of North Dakota, or in any other court of competent
jurisdiction, or in an arbitration conducted by a single arbitrator pursuant to
the Commercial Arbitration Rules of the American Arbitration Association, of
Indemnitee’s entitlement to indemnification or advance of Expenses.  Indemnitee
shall commence a proceeding seeking an adjudication or an award in arbitration
within one year following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this

 

7

--------------------------------------------------------------------------------


 

Section 12(a); provided, however, that the foregoing clause shall not apply to a
proceeding brought by Indemnitee to enforce Indemnitee’s rights under Section 7
of this Agreement.  Except as set forth herein, the provisions of North Dakota
law (without regard to its conflicts of laws rules) shall apply to any such
arbitration.  The Trust shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.

 

(b)                                 In any judicial proceeding or arbitration
commenced pursuant to this Section 12, Indemnitee shall be presumed to be
entitled to indemnification or advance of Expenses, as the case may be, under
this Agreement and the Trust shall have the burden of proving that Indemnitee is
not entitled to indemnification or advance of Expenses, as the case may be.  If
Indemnitee commences a judicial proceeding or arbitration pursuant to this
Section 12, Indemnitee shall not be required to reimburse the Trust for any
advances pursuant to Section 8 of this Agreement until a final determination is
made with respect to Indemnitee’s entitlement to indemnification (as to which
all rights of appeal have been exhausted or lapsed).  The Trust shall, to the
fullest extent not prohibited by law, be precluded from asserting in any
judicial proceeding or arbitration commenced pursuant to this Section 12 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Trust is bound by all of the provisions of this Agreement.

 

(c)                                  If a determination shall have been made
pursuant to Section 10(b) of this Agreement that Indemnitee is entitled to
indemnification, the Trust shall be bound by such determination in any judicial
proceeding or arbitration commenced pursuant to this Section 12, absent a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification that was not disclosed in
connection with the determination.

 

(d)                                 In the event that Indemnitee is successful
in seeking, pursuant to this Section 12, a judicial adjudication of or an award
in arbitration to enforce Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, Indemnitee shall be entitled to recover from the
Trust, and shall be indemnified by the Trust for, any and all Expenses actually
and reasonably incurred by Indemnitee in such judicial adjudication or
arbitration.  If it shall be determined in such judicial adjudication or
arbitration that Indemnitee is entitled to receive part but not all of the
indemnification or advance of Expenses sought, the Expenses incurred by
Indemnitee in connection with such judicial adjudication or arbitration shall be
appropriately prorated.

 

Section 13.            Defense of the Underlying Proceeding.

 

(a)                                 Indemnitee shall notify the Trust promptly
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, request or other document relating to any Proceeding which may
result in the right to indemnification or the advance of Expenses hereunder and
shall include with such notice a description of the nature of the Proceeding and
a summary of the facts underlying the Proceeding.  The failure to give any such
notice shall not disqualify Indemnitee from the right, or otherwise affect in
any manner any right of Indemnitee, to indemnification or the advance of
Expenses under this Agreement unless the Trust’s ability to defend in such
Proceeding or to obtain proceeds under any insurance policy is materially and
adversely prejudiced thereby, and then only to the extent the Trust is thereby
actually so prejudiced.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Subject to the provisions of the last
sentence of this Section 13(b) and of Section 13(c) below, the Trust shall have
the right to defend Indemnitee in any Proceeding which may give rise to
indemnification hereunder; provided, however, that the Trust shall notify
Indemnitee of any such decision to defend within 15 calendar days following
receipt of notice of any such Proceeding under Section 13(a) above.  The Trust
shall not, without the prior written consent of Indemnitee, which shall not be
unreasonably withheld or delayed, consent to the entry of any judgment against
Indemnitee or enter into any settlement or compromise which (i) includes an
admission of fault of Indemnitee, or (ii) would impose any Expense, judgment,
fine, penalty, limitation or other obligation on Indemnitee.  This
Section 13(b) shall not apply to a Proceeding brought by Indemnitee under
Section 12 of this Agreement.

 

(c)                                  Notwithstanding the provisions of
Section 13(b) above, if in a Proceeding to which Indemnitee is a party by reason
of Indemnitee’s Corporate Status, (i) Indemnitee reasonably concludes, based
upon an opinion of counsel approved by the Trust, which approval shall not be
unreasonably withheld or delayed, that Indemnitee may have separate defenses or
counterclaims to assert with respect to any issue which may not be consistent
with other defendants in such Proceeding, (ii) Indemnitee reasonably concludes,
based upon an opinion of counsel approved by the Trust, which approval shall not
be unreasonably withheld or delayed, that an actual or apparent conflict of
interest or potential conflict of interest exists between Indemnitee and the
Trust, or (iii) if the Trust fails to assume the defense of such Proceeding in a
timely manner, Indemnitee shall be entitled to be represented by separate legal
counsel of Indemnitee’s choice, subject to the prior approval of the Trust,
which approval shall not be unreasonably withheld or delayed, at the expense of
the Trust.  In addition, if the Trust fails to comply with any of its
obligations under this Agreement or in the event that the Trust or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any Proceeding to deny or to recover from Indemnitee the benefits
intended to be provided to Indemnitee hereunder, Indemnitee shall have the right
to retain counsel of Indemnitee’s choice, subject to the prior approval of the
Trust, which approval shall not be unreasonably withheld or delayed, at the
expense of the Trust (subject to Section 12(d) of this Agreement), to represent
Indemnitee in connection with any such matter.

 

Section 14.            Non-Exclusivity; Survival of Rights; Subrogation.

 

(a)                                 The rights of indemnification and advance of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Declaration of Trust or Bylaws of the Trust, any agreement or a
resolution of the shareholders entitled to vote generally in the election of
trustees or of the Board of Trustees, or otherwise.  Unless consented to in
writing by Indemnitee, no amendment, alteration or repeal of the Declaration of
Trust or Bylaws of the Trust, this Agreement or of any provision hereof shall
limit or restrict any right of Indemnitee under this Agreement in respect of any
action taken or omitted by such Indemnitee in Indemnitee’s Corporate Status
prior to such amendment, alteration or repeal, regardless of whether a claim
with respect to such action or inaction is raised prior or subsequent to such
amendment, alteration or repeal.  No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right or
remedy shall be cumulative and in addition to every other right or remedy given
hereunder or now or hereafter existing at law or in equity or

 

9

--------------------------------------------------------------------------------


 

otherwise.  The assertion of any right or remedy hereunder, or otherwise, shall
not prohibit the concurrent assertion or employment of any other right or
remedy.

 

(b)                                 In the event of any payment under this
Agreement, the Trust shall be subrogated to the extent of such payment to all of
the rights of recovery of Indemnitee, who shall execute all papers required and
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Trust to bring suit to enforce such
rights.

 

Section 15.            Insurance.

 

(a)                                 The Trust will use its reasonable best
efforts to acquire trustees and officers liability insurance, on terms and
conditions deemed appropriate by the Board of Trustees, with the advice of
counsel, covering Indemnitee or any claim made against Indemnitee by reason of
Indemnitee’s Corporate Status and covering the Trust for any indemnification or
advance of Expenses made by the Trust to Indemnitee for any claims made against
Indemnitee by reason of Indemnitee’s Corporate Status.  In the event of a Change
in Control, the Trust shall maintain in force any and all trustees and officers
liability insurance policies that were maintained by the Trust immediately prior
to the Change in Control for a period of six years with the insurance carrier or
carriers and through the insurance broker in place at the time of the Change in
Control; provided, however, (i) if the carriers will not offer the same policy
and an expiring policy needs to be replaced, a policy substantially comparable
in scope and amount shall be obtained and (ii) if any replacement insurance
carrier is necessary to obtain a policy substantially comparable in scope and
amount, such insurance carrier shall have an AM Best rating that is the same or
better than the AM Best rating of the existing insurance carrier; provided,
further, however, in no event shall the Trust be required to expend in the
aggregate in excess of 250% of the annual premium or premiums paid by the Trust
for trustees and officers liability insurance in effect on the date of the
Change in Control.  In the event that 250% of the annual premium paid by the
Trust for such existing trustees and officers liability insurance is
insufficient for such coverage, the Trust shall spend up to that amount to
purchase such lesser coverage as may be obtained with such amount.

 

(b)                                 Without in any way limiting any other
obligation under this Agreement, the Trust shall indemnify Indemnitee for any
payment by Indemnitee which would otherwise be indemnifiable hereunder arising
out of the amount of any deductible or retention and the amount of any excess of
the aggregate of all judgments, penalties, fines, settlements and Expenses
incurred by Indemnitee in connection with a Proceeding over the coverage of any
insurance referred to in Section 15(a).  The purchase, establishment and
maintenance of any such insurance shall not in any way limit or affect the
rights or obligations of the Trust or Indemnitee under this Agreement except as
expressly provided herein, and the execution and delivery of this Agreement by
the Trust and Indemnitee shall not in any way limit or affect the rights or
obligations of the Trust under any such insurance policies.  If, at the time the
Trust receives notice from any source of a Proceeding to which Indemnitee is a
party or a participant (as a witness or otherwise) the Trust has trustee and
officer liability insurance in effect, the Trust shall give prompt notice of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies.

 

(c)                                                          Indemnitee shall
cooperate with the Trust or any insurance carrier of the Trust with respect to
any Proceeding.

 

10

--------------------------------------------------------------------------------


 

Section 16.                                    Coordination of Payments.  The
Trust shall not be liable under this Agreement to make any payment of amounts
otherwise indemnifiable or payable or reimbursable as Expenses hereunder if and
to the extent that Indemnitee has otherwise actually received such payment under
any insurance policy, contract, agreement or otherwise.

 

Section 17.                                    Contribution.  If the
indemnification provided in this Agreement is unavailable in whole or in part
and may not be paid to Indemnitee for any reason, other than for failure to
satisfy the standard of conduct set forth in Section 4 or due to the provisions
of Section 5, then, in respect to any Proceeding in which the Trust is jointly
liable with Indemnitee (or would be if joined in such Proceeding), to the
fullest extent permissible under applicable law, the Trust, in lieu of
indemnifying and holding harmless Indemnitee, shall pay, in the first instance,
the entire amount incurred by Indemnitee, whether for Expenses, judgments,
penalties, and/or amounts paid or to be paid in settlement, in connection with
any Proceeding without requiring Indemnitee to contribute to such payment, and
the Trust hereby waives and relinquishes any right of contribution it may have
at any time against Indemnitee.

 

Section 18.                                    Reports to Shareholders.  To the
extent required by the North Dakota Century Code, the Trust shall report in
writing to its shareholders the payment of any amounts for indemnification of,
or advance of Expenses to, Indemnitee under this Agreement arising out of a
Proceeding by or in the right of the Trust with the notice of the meeting of
shareholders of the Trust next following the date of the payment of any such
indemnification or advance of Expenses or prior to such meeting.

 

Section 19.                                    Duration of Agreement; Binding
Effect.

 

(a)         This Agreement shall continue until and terminate on the later of
(i) the date that Indemnitee shall have ceased to serve as a trustee, officer,
employee or agent of the Trust or as a director, trustee, officer, partner,
manager, managing member, fiduciary, employee or agent of any other foreign or
domestic corporation, real estate investment trust, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Trust and (ii) the date that Indemnitee is no longer subject to any actual
or possible Proceeding (including any rights of appeal thereto and any
Proceeding commenced by Indemnitee pursuant to Section 12 of this Agreement).

 

(b)         The indemnification and advance of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Trust), shall continue as to
an Indemnitee who has ceased to be a trustee, officer, employee or agent of the
Trust or a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any other foreign or domestic corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise that such person is or was serving in such capacity at
the request of the Trust, and shall inure to the benefit of Indemnitee and
Indemnitee’s spouse, assigns, heirs, devisees, executors and administrators and
other legal representatives.

 

11

--------------------------------------------------------------------------------


 

(c)          The Trust shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Trust, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Trust would be required to perform if no such succession had
taken place.

 

(d)         The Trust and Indemnitee agree that a monetary remedy for breach of
this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm.  Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled.  Indemnitee shall further be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertakings in connection therewith.  The Trust
acknowledges that, in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by a court, and the Trust hereby waives any such
requirement of such a bond or undertaking.

 

Section 20.                                    Severability.  If any provision
or provisions of this Agreement shall be held to be invalid, void, illegal or
otherwise unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any Section, paragraph or sentence of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section, paragraph or sentence of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.

 

Section 21.                                    Counterparts.  This Agreement may
be executed in one or more counterparts, (delivery of which may be by facsimile,
or via e-mail as a portable document format (.pdf) or other electronic format),
each of which will be deemed to be an original and it will not be necessary in
making proof of this agreement or the terms of this Agreement to produce or
account for more than one such counterpart.  One such counterpart signed by the
party against whom enforceability is sought shall be sufficient to evidence the
existence of this Agreement.

 

Section 22.                                    Headings.  The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

 

12

--------------------------------------------------------------------------------


 

Section 23.                                    Modification and Waiver.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor, unless otherwise expressly
stated, shall such waiver constitute a continuing waiver.

 

Section 24.                                    Notices.  All notices, requests,
demands and other communications hereunder shall be in writing and shall be
deemed to have been duly given if (i) delivered by hand and receipted for by the
party to whom said notice or other communication shall have been directed, on
the day of such delivery, or (ii) mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed:

 

(a)         If to Indemnitee, to the address set forth on the signature
page hereto.

 

(b)         If to the Trust, to:

 

Investors Real Estate Trust

1400 31st Avenue SW, Suite 60, P.O. Box 1988

Minot, North Dakota 58701

 

or to such other address as may have been furnished in writing to Indemnitee by
the Trust or to the Trust by Indemnitee, as the case may be.

 

Section 25.                                    Governing Law.  This Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of North Dakota, without regard to its conflicts of laws rules.

 

[SIGNATURE PAGE FOLLOWS]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

TRUST:

 

 

 

INVESTORS REAL ESTATE TRUST

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

Name:

 

Address:

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AFFIRMATION AND UNDERTAKING TO REPAY EXPENSES ADVANCED

 

To:  The Board of Trustees of Investors Real Estate Trust

 

Re:  Affirmation and Undertaking

 

Ladies and Gentlemen:

 

This Affirmation and Undertaking is being provided pursuant to that certain
Indemnification Agreement dated September 16, 2015, by and between Investors
Real Estate Trust, a North Dakota real estate investment trust (the “Trust”),
and the undersigned Indemnitee (the “Indemnification Agreement”), pursuant to
which I am entitled to advance of Expenses in connection with [Description of
Proceeding] (the “Proceeding”).

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity.  I hereby affirm my good
faith belief that at all times, insofar as I was involved as [a trustee] [and]
[an officer] of the Trust, in any of the facts or events giving rise to the
Proceeding, I (1) did not act with bad faith or active or deliberate dishonesty,
(2) did not actually receive any improper personal benefit in money, property or
services and (3) in the case of any criminal proceeding, had no reasonable cause
to believe that any act or omission by me was unlawful.

 

In consideration of the advance by the Trust for Expenses incurred by me in
connection with the Proceeding (the “Advanced Expenses”), I hereby agree that
if, in connection with the Proceeding, it is established that (1) an act or
omission by me was material to the matter giving rise to the Proceeding and
(a) was committed in bad faith or (b) was the result of active and deliberate
dishonesty or (2) I actually received an improper personal benefit in money,
property or services or (3) in the case of any criminal proceeding, I had
reasonable cause to believe that the act or omission was unlawful, or I am
otherwise not entitled to indemnification under North Dakota law, then I shall
promptly reimburse the portion of the Advanced Expenses relating to the claims,
issues or matters in the Proceeding as to which the foregoing findings have been
established.

 

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this    
day of                     , 20    .

 

 

Name:

 

 

--------------------------------------------------------------------------------